               Case 8:19-bk-01847-CPM        Doc 29     Filed 12/17/19      Page 1 of 3



                                       ORDERED.


         Dated: December 17, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov


In re:                                                        Case No. 8:19-bk-01847-CPM
                                                              Chapter 7
Jason Jeffrey Rockenbach

      Debtor.
_______________________________/

                       ORDER GRANTING TRUSTEE’S MOTION FOR
                         AUTHORITY TO SELL REAL PROPERTY
                          (Property: 1004 E. Ida Street, Tampa, FL 33603)

          THIS CASE came on for hearing on December 16, 2019 at 1:30 p.m., to consider the

Chapter 7 Trustee’s Motion to Sell Real Property of the Estate with Consent of Secured Lender

(“Motion”), pursuant to the provisions of 11 U.S.C. §363(b), (f) and (m), Doc. No. 27.

Appearances by Carolyn Chaney, Trustee. The Court reviewed the Motion and the record and

found that no response has been filed. For the reasons stated orally and recorded in open Court,

which will constitute the findings of this Court, it is appropriate to grant the Motion. Accordingly,

it is

          ORDERED:

          1.     The Motion to Sell Real Property is GRANTED.


                                                                                                   1
             Case 8:19-bk-01847-CPM           Doc 29     Filed 12/17/19      Page 2 of 3




        2.      The Trustee is authorized to sell the estate’s interest in the real property located at:

                THE SOUTH 90 FEET OF LOT 14, PIERCE SUBDIVISION, AS PER
                PLAT THEREOF, RECORDED IN PLAT BOOK 9, PAGE 70, OF THE
                PUBLIC RECORDS OF HILLSBOROUGH COUNTY, FLORIDA

to the Buyer, VIS Group LLC for the purchase price of $150,000.00, and in accordance with

the terms and conditions set forth in the HUD-1, made a part of the Motion.

        3.      The Trustee is authorized to pay costs and expenses of sale as set forth in the HUD.

        4.      Pursuant to Section 363(b) of the Bankruptcy Code, effective upon closing, the sale

of the real property will vest in the Buyer all right, title and interest of the Debtor and the

bankruptcy estate in the real property, free and clear of all liens, claims or interests.

        5.      The Buyer has not assumed any liabilities of the Debtor.

        6.      The Trustee is authorized to execute all documents and instruments reasonable and

necessary to close the sale.

        7.      The Trustee, and any escrow agent upon the Trustee’s written instruction, shall be

authorized to make such disbursements on or after the closing of the sale as are required by the

purchase agreement or order of this Court, including, but not limited to: (a) all delinquent real

property taxes and outstanding post-petition real property taxes pro-rated as of the closing; and

(b) other anticipated closing costs of Prorations/Adjustments, Title Charges and Escrow/

Settlement Charges, Government Recording and Transfer Charges, Lender Payoff, Real Estate

Brokers Commission of 6%, a carve-out to the Bankruptcy Estate and any other miscellaneous

costs of closing.

        8.      The Buyer is approved as a buyer in good faith in accordance with Section 363(m)

of the Bankruptcy Code and Buyer shall be entitled to all protections of Section 363(m) of the

Bankruptcy Code.

                                                                                                      2
             Case 8:19-bk-01847-CPM         Doc 29     Filed 12/17/19    Page 3 of 3




        9.     The Trustee shall close the sale and distribute the funds due to the secured lenders

within ninety (90) days from the date of the entry of this Order.

       10.     The 14-day stay period provided by Rule 6004(h) is waived and this Order shall be

effective and enforceable immediately upon entry.




Trustee Carolyn Chaney is directed to serve a copy of this order on interested parties who do not
receive service by CM/ECF and file a proof of service within three days of entry of this order.




                                                                                                 3
